Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants’ arguments, see page 12, line 11 through page 19, line 10, filed 26 July 2022, with respect to claims 1-17 have been fully considered and are persuasive.  The rejection of claims 1-5, 8-9 and 14-16 under 35 U.S.C. 102(a)(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kwon et al. (US 2011/0111292) has been withdrawn; the rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2011/0111292) as applied to claim 1 above, and further in view of Choi et al. (US7,807,072) has been withdrawn; the rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2011/0111292) as applied to claim 1 above, and further in view of JP 2019164993 (hereafter JP ‘993)(using US 20210005876 as translation)(hereafter US ‘876) has been withdrawn; the rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2011/0111292) as applied to claim 1 above, and further in view of Waldrop et al. (US 7,691,280) has been withdrawn; and, the rejection of claims 11-13 and 17 under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2011/0111292) as applied to claim 1 above, and further in view of Choi et al. (US 9,508,995) has been withdrawn.
Response to Amendment
	This is in response to the Amendment filed 26 July 2022.

3.	The declaration under 37 CFR 1.132 filed 26 July 2022 is sufficient to overcome the rejection of claims 1-17 based upon Kwon et al. (US 20110111292) applied under 35 U.S.C 102 or 35 U.S.C 103.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Jennifer Maisel on 24 August 2022.

The listing of claims has been amended as follows: 

18-30. (Canceled)

Allowable Subject Matter
5.	Claims 1-17 are allowable over the prior art references of record.

Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 recites “the plurality of droplets self-assemble to form a continuous structure, wherein the continuous structure comprises a plurality of microstructure units, and wherein the active material and the binding material self-segregate to form a non-uniform distribution of the active material and the binding material in each of the units”, which, in combination with the remainder of the claim, is neither taught nor suggested by the prior art references of record as a whole, either alone or in combination.
	Claims 2-17 are allowable because of their dependency upon claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729